DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
1.	Claims 1-29 are pending and currently under consideration for patentability.  

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 24, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
Cited IDS references: Chevallet et al. (US PGPUB 2005/0247203) discloses gas separation devices; Goux et al. (US 6,110,384) discloses a method of determining a parameter indicative of the progress of an extracorporeal blood treatment; and Villafana et al. (US 6,986,751) discloses a grafted network incorporating a multiple channel fluid flow connector. Each reference has been considered pertinent to Applicant’s disclosure but fail to disclose, alone or in combination, the claimed extracorporeal circulation blood or plasma treatment device, and its corresponding structure.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,456,517. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-24 contain additional limitations requiring a method of anticoagulating blood treated during extracorporeal circulation; wherein the method comprises: a flowing blood step, an infusing anticoagulation substance step, a filtering blood step, a flowing the filtered blood in the turbulence area step, an infusing of ion balance solution, and a step of flowing the filtered blood mixed with solution, and is thus more specific, in effect making the invention of patented claims 1-24 a "species" of the "generic" invention of instant claims 1-29. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).


Allowable Subject Matter
6.	Claims 1-29 are allowable, over the prior art of record.
	However, claims 1-29 remain rejected under non-statutory double patenting, as indicated above. Accordingly, the non-statutory double patenting will need to be overcome, via Terminal Disclaimer or persuasive argument, in order to place the application in condition for allowance.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Ragazzi (US 5,306,265).
Ragazzi, while teaching a majority of the claimed subject matter, fails to disclose or reasonably suggest alone or in combination, the unique combination of structure, wherein the turbulence area downstream from the first main channel and upstream from the second main channel, comprising a first fluid passage defining a reduction in passage section having a smallest passage section smaller than the first passage section and smaller than the second passage second; as well as the claimed method for carrying out the use of such a device. 
This combination of structure not disclosed or rendered obvious by Ragazzi or the prior art of record imparts a novel and non-obvious function of the claimed device; namely, preventing hemolysis and coagulation in the blood extracorporeal circuit due to the infusion of the solution reestablishing ion balance, as suggested by Applicant in paragraphs [0013] and [0080] of the Specification, as originally filed.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nicholson et al. (US 5,221,271) discloses a sample site with flow directors.  
Yardimci et al. (US 7,871,462) discloses dialysis systems having air separation chambers with internal structures to enhance air removal.  
Levin et al. (US 6,685,664) discloses a method and apparatus for ultrafiltration utilizing a long peripheral access venous cannula for blood withdrawal.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW J MENSH/Primary Examiner, Art Unit 3781